Exhibit 10.14
 
 
DIRECTORS’ DEFERRAL PLAN
DEFERRAL AND DISTRIBUTION ELECTION FORM
 




Name of Plan:  River Valley Financial Bank Director Deferred Compensation
Agreement
 
Please complete the following accurately with a ballpoint pen:  print
clearly.  The information you provide should be current as of the date the form
is completed.  All participants who have fulfilled the eligibility requirements
to participate in the plan must complete all sections of the form.
 
 
SECTION I. – General Information  (Please complete and review and correct any
information as needed.)
 

             
Last Name
 
First Name
 
MI
 
Sex (M or F)
                           
Social Security Number
 
Date of Birth
(mmddyy)
 
Employee #
(if applicable)
 
Date of Hire
(mmddyy)
                           
Home phone
 
Work phone
       

 

         
Street Address
                   
Mailing Address
                   
City
 
State
 
Zip



 
SECTION II. – Deferral Election (Check Yes & fill in % or check No)
 
_____
 
Yes, I want to make pre-tax deferral contributions to the Plan.  I authorize the
Bank to deduct the following percentage (no more than 100%) of my compensation
from each paycheck and to credit that amount to pre-tax deferral portion of my
Account:
       
_____
Fee/Salary (if applicable)
       
_____
Bonus (if applicable)
       
_____
Other
     
_____
 
No, I do not wish to contribute to the Plan at this time.

 
 
SECTION III. – Distribution Election
 
I hereby designate a one time election to have any distribution of the balance
of my Deferred Compensation Account paid to me in installments as designated
below:
 

 
_____
one hundred twenty (120) equal monthly installments

.
 
 

--------------------------------------------------------------------------------

 

SECTION IV. – Authorization
 
I authorize the Bank to effect the elections specified on this Deferral,
Investment and Distribution Election form.  Any modification or revocation of
this Distribution Election as elected by the participant in the signed written
statement must be in writing at least twelve (12) months prior to the date of
the first scheduled payment and shall not be effective earlier than twelve (12)
months after the modification is made. Additionally, such modification shall
extend the deferral period for a period of at least five (5) additional years
from the date the distribution was scheduled to begin.  I understand that my
elections will remain in effect until I submit a change according to the
provisions of the Plan.
 


 

     
Participant
 
Date


